Citation Nr: 1210041	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal was previously before the Board in May 2010.  The Board remanded the claim so that additional notification could be provided to the Veteran, treatment records could be requested, and to afford the appellant a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for diabetes mellitus, to include as secondary to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, hypertension had its onset in service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for hypertension, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

As a general matter, entitlement to direct service connection for a disability is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Finally, the ultimate credibility or weight to be accorded evidence is a question of fact.  As the fact finder the Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

The Veteran claims entitlement to service connection for hypertension, to include as due to service-connected migraine headaches.  In his application for service connection he reported developing hypertension in 1985, and being prescribed high blood pressure medication within a year of service discharge.

Service treatment records include the Veteran's January 1983 entrance examination, which does not note a history of high blood pressure or a diagnosis of hypertension.  His blood pressure upon entrance to active service was within normal limits.

Service treatment records are significant for showing elevated blood pressure readings as follows:  May 1985-148/100; June 1985-132/98; January 1986-129/100, 126/100, 130/100 (twice), 140/100, 158/100, 160/100.

In a June 1985 Limited Duty Medical Board report it was noted that the appellant's blood pressure rose when he had headaches to approximately 140/100.

At his December 1985 separation examination his blood pressure was 128/84.  

In January 1986, the Veteran was directed to eliminate salt and caffeine from his diet and to have his blood pressure rechecked in two months.

The available VA treatment records date back to only 2008.  These records show that the Veteran has a diagnosis of hypertension, although there is no indication of when the diagnosis was initially made.  

In August 2010, VA requested that a physician review the Veteran's claims file and determine whether the Veteran's hypertension was related to service, or secondary to his service-connected migraine headaches.  The examiner reviewed the Veteran's claims file and noted several blood pressure readings taken in service, to include those listed above where the diastolic pressure was 100 or higher.  The examiner opined that the Veteran's hypertension was as likely as not related to his active service, as his three-day blood pressure readings in January 1986 recorded hypertension on all three days.  The examiner noted that, although "his blood pressure was normal at the time of discharge [examination], it is likely as not that his hypertension is related to the period of time that he served."  The examiner further stated that the Veteran's migraine headaches could transiently elevate his blood pressure, but opined that it is unlikely there would be permanent aggravation.

Based upon the evidence presented, the Board concludes that entitlement to service connection for hypertension is warranted.  The August 2010 examiner found that the Veteran's in-service blood pressure readings were high enough to warrant a diagnosis of hypertension dating to 1986.  While the Veteran's blood pressure was within normal limits at his separation examination, elevated blood pressures were recorded after that examination but prior to his service discharge.  Additionally, the month he was discharged from service, a physician suggested he have a physician recheck his blood pressure in two months.  While the Veteran has not provided any treatment records or provided VA with information and consent to release private treatment records pertaining to his treatment for hypertension prior to 2008, the Veteran has hypertension.  Hence, the Board will resolve reasonable doubt his favor and grant entitlement to service connection for hypertension.  


ORDER

Entitlement to service connection for hypertension is granted.



REMAND

After careful review of the record, the Board finds that another remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to hypertension.

In its May 2010 remand, the Board directed the Appeals Management Center to provide the Veteran with a VA "examination regarding the etiology of his diabetes mellitus if, and only if, hypertension is found to be related to service." (Emphasis in the original).  The Appeals Management Center in an August 2011 Supplemental Statement of the Case incorrectly noted that the August 2010 examiner provided a negative nexus opinion and denied entitlement to service connection for hypertension.  As noted above, the examiner provided a positive nexus opinion and the Board finds that service connection for hypertension is warranted.  Hence, the Veteran's diabetes mellitus claim must be remanded for a VA examination.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In February 2009, the Veteran provided a partially completed VA Form 21-4142 for Dr. G.G., who reportedly had treated his diabetes since 1992.  In February 2009, the RO contacted the Veteran and explained that an address for Dr. G.G. was necessary for the VA to request treatment records, and requested that the appellant provide an additional VA Form 21-4142 with the missing address provided.  He did not reply to this request, or subsequent requests for records by the VA.  As the claim of entitlement to service connection for diabetes mellitus is being remanded for a VA examination, the RO/AMC should make further attempts to obtain relevant private treatment records from the Veteran.  Ongoing pertinent VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  The RO/AMC should also request that the Veteran submit a fully completed VA Form 21-4142, Authorization and Consent to Release Information form for Dr. G.G., or any other health care provider who has treated his diabetes mellitus since 1986.  All attempts to secure this evidence must be documented in the claims file.  If the RO/AMC cannot locate any identified records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given the opportunity to respond.

2.  Thereafter, the RO/AMC should provide the Veteran with an examination by an endocrinologist.  The claims file must be made available to the examiner for review prior to the examination.  After review of the claims file and examination of the Veteran, the endocrinologist must opine:

* Whether it is at least as likely as not, i.e., is there a 50/50 chance, that diabetes mellitus arose during service or is otherwise related to service.  

* If not, is it at least as likely as not that the Veteran's diabetes mellitus is due to his service-connected hypertension.  

* If not, is it at least as likely as not that the Veteran's diabetes mellitus is permanently aggravated by his service-connected hypertension.  

The examiner must provide a written rationale for any opinion offered. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Thereafter, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


